DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 14, and 25 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the molded end pieces" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the end pieces" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the end pieces" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the end pieces" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 26 and 27 both recite the limitation "the outer preform" in section (a) of each claim. There is insufficient antecedent basis for this limitation in the claim. Claim 2 recites “a preform”. It is unclear if “the outer preform” is meant to refer to this preform or an additional preform. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 21 of U.S. Patent No. 9,399,972. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 21 of the ‘972 patent teach or suggest all of the features in claims 2 – 27 of the present application.
Claims 2 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 27 of U.S. Patent No. 8,357,219 in view of US 9,399,972. Claims 1 – 27 of the ‘219 patent teach or suggest all of the features in claims 2 – 27 of the present application except for the preform extending around the filter media pack, wherein the preform comprises a flange projecting outwardly from preform, and wherein the flange is integral with the preform. This feature is taught in claim 3 of . 
Claims 2 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 8,840,699 in view of US 9,399,972. Claims 1 – 20 of the ‘699 patent teach or suggest all of the features in claims 2 – 27 of the present application except for the preform extending around the filter media pack, wherein the preform comprises a flange projecting outwardly from preform, and wherein the flange is integral with the preform. This feature is taught in claim 3 of the ‘972 patent. It would have been obvious to one of ordinary skill in the art to modify the filter cartridge in the claims of the ‘699 patent to include a preform extending around the filter media pack, wherein the preform comprises a flange projecting outwardly from preform, and wherein the flange is integral with the preform as suggested in the ‘972 patent as this is a known means to mount the seal to form an axial seal.
Claims 2 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10,427,083 in view of US 9,399,972. Claims 1 – 19 of the ‘083 patent teach or suggest all of the features in claims 2 – 27 of the present application except for the preform extending around the filter media pack, wherein the preform comprises a flange projecting outwardly from preform, and wherein the flange is integral with the preform. This feature is taught in claim 3 of the ‘972 patent. It would have been obvious to one of ordinary skill in the art to modify .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773